Citation Nr: 9905738	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the veteran's son, D. L., as a 
helpless child.

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

In a September 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted 
entitlement to permanent incapacity support for self-support 
for D. L.  However, in a January 1996 rating determination, 
the RO found that the September 1995 rating action was 
clearly and unmistakably erroneous, based on an error of 
fact, and permanent incapacity for self-support had not been 
established.  In disagreement, the veteran perfected an 
appeal therefrom.  


FINDING OF FACT

The veteran has not submitted any medical evidence showing 
that D. L. was incapable of self-support prior to his 18th 
birthday.


CONCLUSION OF LAW

The criteria for entitlement to recognition of permanent 
incapacity for self-support for D. L. have not been met.  38 
C.F.R. § 3.356(a)(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his child, D. L. is entitled to 
recognition as a helpless child, as he was incapable of self-
support prior to the age of 18.  Review of the record 
indicates that the veteran has submitted a well-grounded 
claim.  As such, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  In this case, the Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.  

The law and regulations provide that a child is an individual 
who is unmarried and who is under the age of 18 years; or 
who, before attaining the age of 18 years, became permanently 
incapable of self-support; or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.356 
(1998).

When determining whether the child is permanently incapable 
of self-support, consideration should be given to the 
following: whether a claimant is earning his own support, 
which may be prima facie evidence that he is not incapable of 
self-support; or whether the child is shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, despite a 
short intervening period or periods when his condition was 
such that he was employed.  38 C.F.R. § 3.356.

In addition, when determining whether a child is permanently 
incapable of self-support, it should be borne in mind that 
employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation.  This is dependent 
upon the educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, and 
the like.  In cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Factors such as whether 
the daily activities of the child in the home and community 
are equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support should 
be considered.  Lack of employment of the child either prior 
to the delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, unless it 
is shown that it was due to physical or mental defect and not 
to mere disinclination to work or indulgence of relatives or 
friends.  Finally, the capacity of a child for self-support 
is not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  Id.

Determinations shall be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  Id.

As noted above, when all of the evidence is assembled, [VA] 
is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. at 55.

In this case, the pertinent evidence of record shows that D. 
L. was born in December 1952.  Thereafter, the evidence 
consists of a June 1976 statement, in which L. M. S., M.D., 
from Abington Hospital, recorded a diagnosis of manic-
depressive illness.  The physician stated that D. L.'s 
illness began in September 1975 and although his prognosis 
for recovery was good, recurrence was likely.  L. M. S. added 
D. L. was totally dependent on parental financial support and 
during any possible recurrent episodes of illness, he was 
totally disabled and dependent.  

In an October 1978 statement, Dr. L. M. S. reiterated that D. 
L. had a severe and resistant form manic depressive illness.  
Although vigorous treatment efforts alleviated the frenzied 
anguish and hypochondrial agitation, which were present in 
1975 and 1976.  Treatment efforts, however, had not mobilized 
his energies, self-confidence, depressive lethargy, or 
phobic-like housebound state.  D. L. only left home in 
occasional short outing accompanied with family members and 
his level of activity was insufficient to permit productive 
employment.

Hospital reports from Huntington Hospital dated in November 
1981 show that D. L. was admitted and treated for hyperactive 
behavior, i.e., threatening family members, anxiety, and 
paranoid ideation.

In a February 1994 medical statement, Dr. L. M. S. recalled 
that D. L. came into his care in November 1975, and at that 
time, D. L. was in a tearful, frightened anguished state.  
The diagnosis was bipolar illness with an unremitting rather 
than episodic course.  L. M. S. stated that D. L. related 
normally when he was not in the grip of an acute psychotic 
episode and by using Prolixin, treatment introduced into his 
regimen in substantial doses in 1984, he had not suffered an 
acute psychotic relapse or required hospitalization.  L. M. 
S. then stated that over the course of the last several 
years, an effort had been made to gradually reduce the 
Prolixin but he believed that the present dosage should 
continue without further reductions because with insufficient 
dosages, D. L. was susceptible to developing acute psychotic 
episodes marked by lability and rage.  Nevertheless, since 
1984, D. L. has been stable with coherent speech and 
appropriate interaction.  In an attached counseling report, 
L. M. S. noted that D. L. tended to be dependent with great 
difficulty mobilizing/organizing and sustaining efforts for 
independent activity.  Phobic-like aspects were also present.  
The diagnosis was bipolar affective disorder.  

In a September 1996 statement, S. G., M.D., stated that he 
had rendered psychological studies to D. L. from January 1963 
to October 1971.  S. G. recalled from January 1965 to June 
1965, D. L. was counseled for misbehavior at home and limited 
schoolwork performance and that his last professional contact 
with D. L. occurred in September and October 1971 and 
pertained to emotional problems D. L. experienced while 
attending college (Penn State).  S. G. stated that D.L. is of 
superior general intelligence, but was markedly inhibited in 
using his abilities effectively.  D. L.'s intellectual 
functioning well within normal range (IQ 100 to 110), but his 
problematic areas involved poor self-control, self-image, 
impulsiveness, anxiety, depression and insecurity.  S. G. 
then stated that D. L. was evaluated at the ages of 5, 10, 
and 12, and when he was evaluated again at the age of 19, his 
behavior and self-description were of a similar nature.  The 
diagnostic impressions were immature personality with 
impulsiveness and depressed reactions (in terms of current 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV): Impulse Control Disorder, Dysthymic 
Disorder, and Identity problem).

At a personal hearings in August 1996, May 1997, and December 
1998, the veteran testified that his son's disability was 
apparent at the age of 6 or 7, as D. L. could not speak and 
he received speech therapy.  The veteran's spouse also 
testified that as a child D. L. was hyperactive and although 
he received a normal education, he had difficulties in 
school.  During the hearings, the veteran and his spouse also 
noted that D. L. received treatment from Dr. G. at 12, Dr. 
W., at 16 and currently received treatment from Dr. W.  
Although D. L. had emotional difficulties, he completed high 
school and graduated from Penn State.  However, he had never 
worked full-time and has always lived with his parents.

In this case, the evidence does not show that D. L., the 
veteran's son, was a helpless child prior to the age of 18, 
that is, the evidence does not show that D. L. became 
permanently incapable of self-support by reason of his mental 
defect prior to becoming 18.  The Board recognizes that D. L. 
was born in 1952 and in a September 1996 medical statement, 
S. G. indicates that D. L. initially received treatment for 
behavioral problems in January 1963, at the age of eleven and 
that he continued to receive treatment for emotional problems 
thereafter, including in 1965 and 1971.  However, the medical 
report also shows that during those periods, D. L. not only 
attended and completed high school, but he also attended 
college (Penn State).  Further, the persuasive evidence of 
record shows that although D. L. received treatment for 
behavior problems prior to his 18th birthday, he did not 
become dependent and totally disabled until 1975, at the age 
of 23.  As noted above, in June 1976 and October 1978 
statements, L. M. S. stated that D. L. had a manic depressive 
illness, which began in September 1975, and at that time, he 
was totally dependent on his parents for financial support.  
Thereafter, the evidence merely shows D. L. received 
treatment for a mental disorder and continues to receive 
treatment.  The evidence does not show that D. L., the 
claimed helpless child, was totally mentally or functionally 
impaired prior to the age of 18.  On the contrary, the 
evidence shows that in spite of his emotional and behavioral 
problems, D. L. attended and completed high school and 
attended and completed college, thereby indicating that he 
was able to function mentally, physically, and socially.  
Considering the foregoing, the Board must find that the 
evidence does not show that D. L. was permanently incapable 
of self-support prior to his eighteenth birthday.  

In this case, the Board is cognizant of the testimony 
submitted by the veteran and his spouse.  The Board is also 
cognizant of D. L.'s difficulties during his childhood and 
his current mental impairment.  However, because of the 
reasoning set forth above, entitlement to recognition of D. 
L. as a helpless child is not warranted.  Further, even 
though the veteran and his spouse are competent to describe 
D. L.'s observable manifestations during his childhood, they 
are not competent to provide medical evidence establishing 
that their son was permanently incapable of self-support 
prior to his eighteenth birthday.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is also noted that 
while provisions defining a child of the veteran include 
students over age 18 until age 23, such provisions are not 
relevant to the issue on appeal.  The law specifically 
provides that the determination of whether an individual is a 
helpless child is made prior to attaining age 18.  In this 
regard, D. L.'s status prior to age 18 does not demonstrate 
that he was rendered permanently incapable of self-support.  
Here, the evidence is against the veteran's claim and not in 
relative equipoise.  As such, the appeal is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to recognition of the veteran's son, D. L., as a 
helpless child, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

